 Case 2:20-cv-05391-JMV-JBC Document 8 Filed 05/20/20 Page 1 of 1 PageID: 74




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



Rhonda Brackett

                                                           Civ. Action No. 20-5391 (JMV)
                   Plaintiff,

v.


Prestige Maintenance USA, et al.

                    Defendants.
                                                                        ORDER


John Michael Vazquez, U.S.D.J.


       On its own motion, based on the suggestion of bankruptcy filed in this matter by
Defendant on May 20, 2020 (D.E.7), and on the finding that a stay pending the disposition of
hearings before the United States Bankruptcy Court which may become dispositive of the
litigation here pending,


       It is on this 20th day of May, 2020,


       ORDERED that this matter is STAYED. The Clerk of the Court is directed to
administratively terminate the action in his records, without prejudice to the right of the
parties to reopen the proceedings for good cause shown for the entry of any stipulation or order,
or for any other purpose required to obtain a final determination of the litigation.




                                                      ___________________________________
                                                      John Michael Vazquez, U.S.D.J.
